Per Curiam. Petitioner Thomas Winford Simmons was found guilty of capital felony murder in the Circuit Court of Crawford County and sentenced to death. We affirmed. Simmons v. State, 278 Ark. 305, 645 S.W.2d 680 (1983). He sought a writ of certiorari before the United States Supreme Court which was denied October 3, 1983. The Governor then set execution for November 11, 1983. Petitioner now seeks a stay of execution so that he may prepare and file a petition for postconviction relief pursuant to A.R.Cr.P. Rule 37. The petition is denied. When a petitioner seeks a stay of execution based on the contention that he is entitled to postconviction relief, he must also file the petition setting out the grounds for that relief. The mere allegation that there are meritorious grounds to be raised is not good cause to grant a stay of execution. Petition denied.